Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the dashed lines of replacement figure 7 dated 18 July 2022 do not indicate a sector as they do not extend from a center of the circle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification amendment filed 18 July 2022 has not been entered because it does not conform to 37 CFR 1.121(b) because: amendments to the specification must be made by adding, deleting or replacing a paragraph, replacing a section, or by a substitute specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: sector.
The disclosure is objected to because of the following informalities: the specification makes reference to figures 12 and 13 which do not exist.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  “ledge” of line 10 should be corrected to “edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 6 of “removing the cover (5) from the lid (1), such that the base (4) remains snapped over the edqes of the top of the can, the four protruding ledqes (6) continue to maintain the interface with upper lip of the can, and the top of the can is exposed and may be opened” while other portions of the claim require “the annular base features an upper circumferential edge, a lower circumferential edge”, “a sector through one of the protruding ledges from the upper circumferential edge to the lower circumferential ledge”, and “a perforated seal strip disposed in said sector and between the upper circumferential edge of the annular base and the lower circumferential edge of the cover” fails to comply with the written description requirement.  Only the embodiment of figures 1-10 discloses a seal strip which is disposed in a sector through one of the protruding ledges from the upper circumferential edge to the lower circumferential [l]edge of an annular base.  Nowhere does the original disclosure make any mention that the base remains snapped over the edges of the top of the can or that the four protruding ledges continue to maintain the interface with upper lip of the can when the cover is removed.  The original disclosure does not show the claimed seal strip and cover removed in any of the figures of the embodiment of fig. 1-10.  The only embodiment, that of fig. 1-10, showing the claimed seal strip would have a tear extending along the entire height of the base when the seal strip and cover are removed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 6 that “the annular base features …. sector through one of the protruding ledges from the upper circumferential edge to the lower circumferential edge” is led to be indefinite.  The original specification makes no mention of “sector”.  It is unclear what the metes and bounds of this limitation are.  Geometrically a sector is defined as “a geometric figure bound by two radii and the included arc of a circle.  In light of this definition and in order to apply art to the claim the limitation will be interpreted as if the annular base, when viewed from above, features a sector which extends between the upper and lower circumferential edges and which includes at least part of one of the protruding ledges.  Further clarification and correction are required.
Claim 6 recites the limitation "the edges" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is led to be indefinite as it is unclear if “the edges of the top of the can” are a newly recited structure or refer to “the upper lip of the can”.  In order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (WO 2008028201) further in view of Picoy (US 3946891) and Schildcrout (US 9242779).
Claim 6:  Miller discloses a method of removing a cover 41A (child-resistant lid) from a can 10 A comprising the steps of obtaining the cover 41A (child-resistant lid) comprising an annular base, wherein the annular base features an upper circumferential edge, a lower circumferential edge, inwardly projecting continuous ridge 51 (protruding ledge) that defines an inwardly tapered surface on an inside of the base between said upper and lower circumferential edges, the annular base further featuring a sector that extends between the upper and lower circumferential edges and which includes at least part of the inwardly projecting continuous ridge 51 (protruding ledge), a cover defined by a circular disk with a lower circumferential edge, a tab 45 (seal strip) disposed in said sector and between the upper circumferential edge of the annular base and the lower circumferential edge of the cover, a grip portion 45A (tab) on an end of the tab 45 (seal strip) that is exposed, whereby a user can grip the grip portion 45A (tab); placing the lower circumferential edge of the base around a rim or flange (upper lip) of the can 10A [lower circumferential edge of the base must necessarily pass around a rim or flange (upper lip) of the can 10A during attachment of the cover 41A (child-resistant lid) as it is below the inwardly projecting continuous ridge 51 (protruding ledge) which forms a snap fit with the rim or flange (upper lip) of the can 10A]; forcing the rim or flange (upper lip) of the can 10A toward the upper circumferential edge of the base so that the rim or flange (upper lip) of the can 10A slides along the inwardly tapered surface until the inwardly projecting continuous ridge 51 (protruding ledge) snaps to have an interface with the rim or flange (upper lip) of the can 10A to form a child resistant seal of the can 10A [inwardly projecting continuous ridge 51 (protruding ledge) is positioned and shaped to fit with a snap fit under a rim or flange of a can]; grasping (gripping) the grip portion 45A (tab); grasping (pulling) the grip portion 45A (tab) to remove the tab 45 (seal strip) from the sector, wherein lines of weakness 46 & 48 are on two sides of the tab 45 (seal strip) allow the tab 45 (seal strip) to tear away from the base; and removing the cover 41A (child-resistant lid) from the can 10A, whereby the upper end (top) of the can 10A is exposed and may be opened (see fig. 6A, 7, annotated fig. 6B below, and P. 0038-0042).
Miller does not disclose four protruding ledges that each define an inwardly tapered surface, the cover being removably attached to the base via a perforated seal strip, the upper lip of the can sliding along each inwardly tapered surface until each of the four protruding ledges snap to have an interface with the upper lip of the can, pulling the tab until the perforated seal strip is pulled out from between the upper circumferential edge of the annular base and the lower circumferential edge of the cover, wherein perforations on two sides of the seal strip allow the seal strip to tear away from the base and cover, or removing the cover from the lid, such that the base remains snapped over the edges of the top of the can, the four protruding ledges continue to maintain the interface with the upper lip of the can, and the top of the can is exposed and may be opened.
Picoy teaches a method of removing an outer locking portion 14 from a neck 8 of a bottle comprising the steps of obtaining an outer locking portion 14 comprising a base, wherein the base features more than one rib portion 18 (protruding ledge) on the inside of the base of the outer locking portion 14 to form a child-resistant seal and a sector through one of the rib portions 18 (protruding ledge), a cover, that is removably attached to the base via a pull tab portion 20 (seal strip) of sections or areas of reduced thickness 38, wherein the pull tab portion 20 (seal strip) travels from one of the rib portions 18 (protruding ledges) to the cover and then continues along a perimeter of the outer locking portion 14 between the bottom of the base and the top of the cover, such that the pull tab portion 10 (seal strip) is disposed in said sector and between an upper circumferential edge of the base and a lower circumferential edge of the cover so that the cover is removably attached to the base via the pull tab portion 10 (seal strip), and, a tab on a lower end of the pull tab portion 20 (seal strip) that is exposed, whereby a user can grip the tab; grasping (gripping) the lower end and therefore tab of the pull tab portion 20 (seal strip); pulling the free end and therefore the tab, whereby the sections or areas of reduced thickness 38 allow the pull tab portion 20 (seal strip) to tear away from the outer locking portion 14; and, removing the remainder (cover) of the locking portion 14 from the locking portion 14, whereby the neck 8 and top of the bottle can be exposed, wherein the free end and therefore the tab must be pulled along the entire path and length of the pull tab portion 20 (seal strip) in order to fully remove the pull tab portion 20 (seal strip) (see annotated fig. 1 below, fig. 2-3, and C. 2. L. 6-14 & C. 2 L. 63- C. 3 L. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Miller to have a plurality of inwardly projecting continuous ridge 51 (protruding ledges) instead of just one, as taught by Picoy, in order to reduce materials and associated costs.
It would have been obvious to one of ordinary skill in the art to have four inwardly projecting continuous ridge 51 (protruding ledges) since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Miller such that the lines of weakness 46 and 48 of the tab 45 (seal strip) took the form of a pull tab portion 20 (seal strip) traveling from one of the inwardly projecting continuous ridge 51 (protruding ledges) to the lower circumferential edge of the cover and then continuing along a perimeter of the cover 41A (child-resistant lid) between the upper circumferential edge of the base and the lower circumferential edge of the cover and such that grasping (pulling) the grip portion 45A (tab) pulls the tab 45 (seal strip) out of the sector and out from between the upper circumferential edge of the annular base and the lower circumferential edge of the cover, wherein the lines of weakness 46 and 48 on two sides of the tab 45 (seal strip) allowed the tab 45 (seal strip) to tear away from the base and cover and removed the cover from the cover 41A (child-resistant lid), whereby the upper end (top) of the can 10A is exposed and may be opened, as taught by Picoy, in order to provide tamper evidence which provides an easy and convenient means for readily releasing and removing the cover 41A (child-resistant lid) from a can 10A.
The combination discloses a prior art pull tab portion 20 (seal strip) having all the recited structure, but which differs from the claimed device in that it has lines of weakness 46 and 48 instead of perforations.  Schildcrout discloses a prior art line 107 having a score line or perforation line (see fig. 1 and C. 5 L. 10-14).  The substitution of one known element (perforation line as shown in Schildcrout) for another (lines of weakness 46 and 48 as shown in the combination) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the perforations in Schildcrout would have yielded predictable results, namely, a weakened line in the combination for tearing.
The combination results in the top of the can being exposed and being capable of being opened after removal of the cover from the cover 41A (child-resistant lid) and 
each of the four inwardly projecting continuous ridge 51 (protruding ledges) snapping to have an interface with the rim or flange (upper lip) of the can 10A.
The combination inherently or in the alternative obviously has a child-resistant seal as the prior art combination discloses a structurally identical layout to the claimed child-resistant lid.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the cover 41A (child-resistant lid) of the combination will not form a child-resistant seal with a can.
The combination inherently or in the alternative obviously has an annular base which remains snapped over the rim or flange (edges of the top) of the can 10A and four inwardly projecting continuous ridge 51 (protruding ledges) which continue to maintain the interface with rim or flange (upper lip) of the can 10A upon removing the cover from the cover 41A (child-resistant lid) as the prior art combination discloses a structurally identical layout to the claimed child-resistant lid made of an identical material, plastic, to that of the disclosed child-resistant lid.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the base of the combination will not remain snapped over the edges of the top of the can and the four protruding ledges of the combination will not continue to maintain the interface with the upper lip of the can when the cover is removed.


    PNG
    media_image1.png
    235
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    224
    media_image2.png
    Greyscale


Response to Arguments
The claim objections in paragraph 5 of office action dated 18 April 2022 are withdrawn in light of the amended claims filed 18 July 2022.
The 35 U.S.C. § 112 rejections in paragraphs 9-11 of office action dated 18 April 2022 are withdrawn in light of the amended claims filed 18 July 2022.
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the amended step of “removing the cover (5) from the lid (1), such that the base (4) remains snapped over the edqes of the top of the can, the four protruding ledqes (6) continue to maintain the interface with upper lip of the can, and the top of the can is exposed and may be opened” is described in P. 022 with reference to figure 12D, the Examiner responds that P. 022 and figure 12D are directed to a different embodiment than that of claim 6.  Claim 6 requires that “the annular base features an upper circumferential edge, a lower circumferential edge”, “a sector through one of the protruding ledges from the upper circumferential edge to the lower circumferential ledge”, and “a perforated seal strip disposed in said sector and between the upper circumferential edge of the annular base and the lower circumferential edge of the cover”.  The seal strip of the embodiment of figures 12A-12D does not exist in a sector which is through one of the protruding ledges form the upper circumferential edge to the lower circumferential [l]edge and therefore these figures cannot be relied upon for disclosure of the newly amended limitation.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Picoy does not disclose this step because it teaches an “integral pull tab portion 20 [that] provides an easy and convenient means for readily releasing and removing the cap [10] from the bottle” and FIGS. 1-2 identifying removal of the entire cap 10 rather than the upper cap section 26 and that even in the upper cap assembly 26 of Picoy’s device in FIG. 1 is removed while the tubular section 30 is left on the bottleneck 8, the limitation of step 6 in applicant’s claim would still not be met by Picoy because the tubular section 30 would not “remain snapped over the edges of the top of the can” as claimed but instead Picoy’s tubular section 30 (if kept on after pulling the tab 20) would be under the top edges of the bottleneck 8, the Examiner initially responds that FIGS. 1-2 do not show removal of the entire cap 10.  Further, it is unclear why applicants position that Picoy’s tubular section (if kept on after pulling the tab 20) would be under the top edges of the bottleneck 8 would not meet the limitation of step 6 of remaining snapped over the edges of the top of the can.  The structure is identical to that shown and disclosed in the application.  In the prior art the rib portions 18 (protruding ledge) of Picoy are located under band 32 of the neck 8 identically to how the protruding ledges of the application are under the top edges of the lip edge of the top rim of the can.  There is no difference between the claimed invention and the prior art combination.  As the structures are identical they will behave identically.  Picoy discloses that separation of the pull tab portion 20 permits removal of the remainder of the locking portion 14.  This disclosure indicates that the remainder of the locking portion 14, including rib portions 18, are not immediately removed upon separation of the pull tab portion 20, but that some action must be taken to separate the remainder of the locking portion 14 from the neck 8 after the pull tab portion 20 has been separated, such that even after removal of the tab portion 20 (seal strip) of the combination the annular base remains snapped over the rim or flange (edges of the top) of the can 10A and the four inwardly projecting continuous ridge 51 (protruding ledges) continue to maintain the interface with rim or flange (upper lip) of the can 10A.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736